internal_revenue_service number release date index number -------------------------------- ------------------------------- ------------------------------------------- ----------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b02 plr-112884-13 date date legend distributing controlled -------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- ------ shareholder a ------------------------------------------------------------------------------------------------------------- ----------------------------------- shareholder b ----------------------------------------------------------------------------------------------------- shareholder c ------------------------------------------------------------------------------------------------------------- ----------------------------------- date date date month month month -------------------- -------------------- ------------------- ----------------- --------------- ----------------- plr-112884-13 month month sub sub sub state x state y business a business a1 business a2 a b c d e f g h i j --------------- --------------- ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ ------------------------------------------- ------------------------------------------------------------------------------------------------------------- ---------------------------------- ------------------------------------------------------------------------------------------------------------- ----------------------------------- -------------- -------------- ---------------------------------------------------------------------------------------------------- --------------------------------- ----------------------------- ------------ -------- ------ ------ ---- -------- ------------ ---- ---------------- ---------------- plr-112884-13 k l m n o p q ---------------- ---------------- -------------- ---- -- ---- ---- dear ----------------------- this letter_ruling responds to your representative’s date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the facts representations and other information may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction as defined below i satisfies the business_purpose requirement of sec_1_355-2 ii is being used principally as a device for the distribution of earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1 distributing a privately owned state x corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing facts plr-112884-13 and the members of its separate_affiliated_group sag as defined in sec_355 the distributing sag are engaged in business a distributing has two classes of common_stock outstanding-class a voting common_stock and class b non-voting common_stock the terms of the class a and class b stock are identical except with respect to voting rights and certain related rights eg the right to call special meetings and to modify the corporate by-laws as of date a shares of class a stock and b shares of class b stock were issued and outstanding shareholder a owns all of the class a stock shareholder b owns c of the class b stock and shareholder c owns the remaining d of the class b stock distributing has no preferred_stock outstanding distributing directly owns of the stock of both sub a state x limited_liability_company that is disregarded as separate from distributing for federal_income_tax purposes and sub a state x corporation sub and its wholly owned subsidiaries collectively the sub subgroup are engaged in business a1 distributing also directly owns approximately e of sub a state x corporation that is engaged in business a2 sub has two classes of stock outstanding-voting common_stock and non-voting preferred_stock as of date distributing owned all f shares of the sub preferred_stock and approximately e of the g outstanding shares of sub common_stock various sub employees the employee shareholders own the remaining h of sub common_stock distributing has submitted financial information indicating that each of business a1 and business a2 has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years as of date distributing or one of its wholly owned subsidiaries that is disregarded as an entity separate from distributing for federal_income_tax purposes had certain outstanding debts including but not limited to the following i debt totaling dollar_figurei that was incurred in month sec_1 and to repurchase shares from former shareholders such shareholders the former shareholder lenders and such debt the stock buy-back debt ii debt to shareholder a of dollar_figurej the shareholder debt that was incurred in month and iii a term_loan facility with a third-party bank the bank lender of approximately dollar_figurek the bank debt which was drawn down in month to refinance other distributing obligations on date sub made a payment of dollar_figurel to distributing as a return_of_capital additionally on date sub paid a regular quarterly dividend on its preferred_stock to distributing in the amount of dollar_figurem sub may pay an additional dividend on its preferred_stock to distributing prior to the contribution as defined below distributing also expects to redeem some but not all of the class b shares held by shareholder b immediately before the proposed transaction as defined below plr-112884-13 proposed transaction for what are represented to be valid business reasons distributing has undertaken or proposes to undertake the following transactions pursuant to a single_plan together the proposed transaction distributing formed a new state y corporation controlled as a direct wholly owned subsidiary in month controlled has one class of common_stock and no preferred_stock outstanding distributing will transfer all of its common and preferred sub stock to controlled in exchange for approximately e of controlled stock the contribution at the same time the employee shareholders will transfer all of their sub common_stock to controlled in exchange for the remaining h of controlled stock distributing will distribute at least n of controlled stock to distributing’s shareholders on a pro_rata basis the distribution distributing’s shareholders may contribute their shares of controlled stock to a newly formed limited_liability_company classified as a partnership for federal_income_tax purposes new llc in exchange for membership interests therein distributing will exchange any retained controlled stock which will comprise no more than o of all outstanding controlled stock the retained controlled stock for a portion of the stock buy-back debt the shareholder debt and or the bank debt more specifically a b to enter the option prior to the distribution distributing will give shareholder a and the former shareholder lenders into exchange agreements pursuant to which distributing will exchange shares of controlled stock for an amount of shareholder debt and stock buy-back debt respectively prior to the distribution one or more investment banks the investment banks acting as principals for their own account may purchase a portion of the bank debt from the bank lender the bank debt purchase if the bank debt purchase takes place distributing will enter into an exchange_agreement with the investment banks the bank debt exchange_agreement no sooner than five days after the bank debt purchase pursuant to the bank debt exchange_agreement the investment banks will exchange an amount of bank debt for shares of controlled stock the bank debt exchange the bank debt exchange_agreement will provide that the pricing for the exchange will be determined based on the fair_market_value of the bank debt and the plr-112884-13 c d controlled stock as of the date of the exchange and that the exchange will occur at least days after the bank debt purchase the investment banks are expected to sign an underwriting agreement with distributing and controlled to conduct a public offering the ipo of i the controlled stock if any to be acquired by the investment banks in the bank debt exchange ii the controlled stock if any to be acquired by the investment banks in the controlled stock purchase see step below and iii newly issued shares of controlled stock distributing will exchange the retained controlled stock if any for an amount of the shareholder debt the stock buy-back debt and or the bank debt the debt-for-equity exchange any such exchanged distributing debt the distributing debt all distributing debt will be retired at face value the debt-for-equity exchange is expected to occur approximately simultaneously with the distribution and it will occur at least days after the bank debt purchase if the bank debt purchase takes place immediately following the debt-for-equity exchange shareholder a and the former shareholder lenders are expected to sell their shares of controlled stock received in the debt-for-equity exchange to the investment banks for cash the controlled stock purchase at least one day after the distribution the investment banks are expected to issue the controlled stock described above in step c in the ipo the ipo proceeds will be used by controlled for general corporate purposes including capital expenditures the expansion of markets and services and the future acquisition of businesses or companies if controlled receives more cash in the ipo than is required for these purposes controlled may use the excess_proceeds to issue a special dividend to its shareholders of record before the ipo following the proposed transaction distributing and controlled will operate as two independent companies immediately after the proposed transaction a majority of directors on the board_of controlled will be persons that are not directors officers employees or principal shareholders of distributing no person will serve as an officer_or_employee of both distributing and controlled after the proposed transaction except as described in the following paragraph in connection with the proposed transaction distributing and controlled or their subsidiaries have entered or will enter into certain agreements and arrangements including a tax-sharing agreement and a transitional services agreement pursuant to the transitional services agreement several distributing employees will provide certain services the transitional services for controlled at cost for up to p months after the proposed transaction and the general counsel of distributing will serve as general counsel of controlled for up to q months after the proposed transaction in addition plr-112884-13 sub and sub have entered into a lease agreement with respect to real_property with sub as landlord and sub as tenant on terms intended to reflect arm’s-length negotiation including arm’s-length pricing it is expected that there will be no material changes to the lease following the proposed transaction other than the renegotiation of the lease at the end of its term to the prevailing market rate the foregoing agreements or arrangements concerning the relationship between distributing and controlled after the proposed transaction are collectively referred to herein as the continuing arrangements representations distributing has made the following representations in connection with the proposed transaction a b c d e no part of the consideration to be distributed by distributing in the distribution will be received by a shareholder of distributing as a creditor or an employee or in any capacity other than that of a shareholder of distributing in addition the distribution of controlled stock to distributing’s shareholders in the distribution is with respect to their ownership of distributing stock distributing will treat all members of its separate_affiliated_group within the meaning of sec_355 distributing sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business controlled will treat all members of its separate_affiliated_group within the meaning of sec_355 controlled sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business no intercorporate debt will exist between distributing or any member of the distributing sag and controlled or any member of the controlled sag at the time of or subsequent to the distribution other than any debt that arises under the continuing arrangements any indebtedness owed by controlled or any member of the controlled sag to distributing or any member of the distributing sag after the distribution will not constitute stock_or_securities the five years of financial information submitted by distributing with respect to each of business a1 and business a2 is representative of their present business operations and with regard to each of business a1 and business a2 there have been no substantial operational changes since the date of the last financial statements submitted plr-112884-13 f g h i j k l neither business a1 nor control of an entity conducting business a1 will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution the distributing sag will have been the principal_owner of the goodwill and significant assets of business a1 and it will continue to be the principal_owner following the distribution neither business a2 nor control of an entity conducting business a2 will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution the distributing sag will have been the principal_owner of the goodwill and significant assets of business a2 and the controlled sag will continue to be the principal_owner following the distribution following the distribution the distributing sag will continue the active_conduct of business a1 independently and with its separate employees except as provided pursuant to the continuing arrangements following the distribution the controlled sag will continue the active_conduct of business a2 independently and with its separate employees except as provided pursuant to the continuing arrangements the distribution is being carried out for the following corporate business purposes i enabling controlled to raise significantly more funds per share in an ipo in order to pursue its business strategies ii providing controlled with currency in the form of publicly traded stock that may be used to make future acquisitions iii enabling controlled to implement more effective customized stock-based incentive compensation packages and iv enabling distributing to reduce its debt by means of the debt-for-equity exchange the distribution is motivated in whole or substantial part by these corporate business purposes the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled by distributing in the contribution each will equal or exceed the sum of the liabilities to be assumed within the meaning of sec_357 if any by controlled plus any liabilities to which the transferred assets are subject m the liabilities if any to be assumed within the meaning of sec_357 by controlled in the contribution and the liabilities to which the transferred assets plr-112884-13 n o p q r s are subject were incurred in the ordinary course of business and are associated with the assets being transferred the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution the fair_market_value of the assets transferred to controlled in the contribution will equal or exceed controlled’s aggregate basis in those assets immediately after the contribution distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of a member in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income as appropriate at the time of the distribution neither distributing nor any member of distributing’s consolidated_group will have an excess_loss_account in the stock of controlled or in the stock of any subsidiary of controlled for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on ii attributable to distributions on distributing stock_or_securities that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution the date of the distribution or plr-112884-13 t u v w x y z in connection with all continuing payments made transactions between distributing or any of its subsidiaries and controlled or any of its subsidiaries following the distribution will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length except for certain payments made for transitional services which will be provided at cost no two parties to the distribution are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor of or successor to any such corporation immediately after the transaction within the meaning of sec_355 either i any person that holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 will have held such an interest in such corporation immediately before the transaction or ii neither distributing or controlled is or will be a disqualified_investment_corporation within the meaning of sec_355 distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the proposed transaction the aggregate amount of distributing debt exchanged for controlled stock in the debt-for-equity exchange will not exceed the weighted quarterly average of distributing debt owed to unrelated third parties for the 12-month_period ending at the close of business on the last full business_day before the date on which the separation of business a1 and business a2 was first presented to distributing’s board_of directors the distributing debt was incurred by distributing in the ordinary course of business and was not incurred in connection with or in contemplation of the contribution the distribution or the debt-for-equity exchange aa any money property or stock contributed by distributing to controlled in the contribution will be exchanged solely for stock_or_securities in controlled bb no controlled stock is being distributed in the distribution in exchange for distributing stock rulings plr-112884-13 based solely on the information submitted and the representations set forth above and provided that i the distribution of controlled stock to distributing’s shareholders in the distribution is with respect to their ownership of distributing stock ii any money property or stock contributed by distributing to controlled in the contribution is exchanged solely for stock_or_securities in controlled and iii any other transfer of stock money or property between distributing controlled or any distributing shareholder and any person related to distributing controlled or any distributing shareholder is respected as a separate transaction we rule as follows the contribution together with the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on the contribution sec_1032 immediately after the contribution controlled’s basis in each asset received in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period for each asset received in the contribution will include the period during which distributing held that asset sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 distributing will recognize no income gain deduction or loss upon the debt-for- equity exchange other than any i deductions attributable to the redemption of any distributing debt at a premium ii income attributable to the redemption of any distributing debt at a discount and iii interest_expense accrued with respect to the distributing debt sec_361 distributing’s shareholders will not recognize any gain_or_loss and will not otherwise include any amount in income upon their receipt of controlled stock in the distribution sec_355 immediately after the distribution the basis in the hands of each distributing shareholder of the distributing stock and the controlled stock that is distributed in the distribution will equal the basis of the distributing stock with respect to which the distribution is made allocated in proportion to the fair market values of the distributing and controlled stock immediately after the distribution in accordance with sec_1_358-2 sec_358 b and c plr-112884-13 the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock with respect to which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 e caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and the treasury regulations or the tax treatment of any condition existing at the time of or effect resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed or implied regarding i ii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both see sec_355 and sec_1_355-2 or iii whether the distribution and any acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-112884-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely russell g jones assistant to the branch chief branch office of associate chief_counsel corporate
